             Case 1:18-cv-01710-DAD-EPG Document 45 Filed 05/14/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL ANTHONY HOWARD,                               Case No. 1:18-cv-01710-DAD-EPG (PC)
10                   Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                           RECOMMENDING THAT F. HANNA’S
11           v.                                            MOTION TO DISMISS BE GRANTED
12   SGT. ENCINAS, et al.,                                 (ECF NO. 28)
13                  Defendants.                            OBJECTIONS, IF ANY, DUE WITHIN
14                                                         TWENTY-ONE DAYS

15

16      I.        BACKGROUND
17             Michael Howard (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law
19   claims.
20             This case is currently proceeding “on the following claims: Plaintiff’s claim against
21   defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A. Loza, Leno, and A. Encinas for
22   excessive force in violation of the Eighth Amendment; Plaintiff’s claim against defendant
23   Tumacder for failure to protect in violation of the Eighth Amendment; Plaintiff’s claim for
24   deliberate indifference to serious medical needs in violation of the Eighth Amendment against
25   defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A. Loza, Leno, A. Encinas, Tumacder,
26   Soto, Hanna, and Blevins; Plaintiff’s Bane Act claim against defendants J. Flores, J. Alejo, R.
27   Nichols, H. Rodriguez, A. Loza, Leno, and A. Encinas; and Plaintiff’s assault and battery
28   claims against defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A. Loza, Leno, and A.

                                                       1
              Case 1:18-cv-01710-DAD-EPG Document 45 Filed 05/14/20 Page 2 of 4



 1   Encinas.” (ECF Nos. 17, p. 1). All other claims and defendants have been dismissed. (ECF
 2   No. 31).
 3            On September 18, 2019, defense counsel, on behalf of F. Hanna, executed a waiver of
 4   service of summons. (ECF No. 25). On October 18, 2019, F. Hanna filed a motion to dismiss
 5   under Federal Rule of Civil Procedure 12(b)(5) on the ground that he is not named in the
 6   Court’s order of service or in the summons. (ECF No. 28). Plaintiff filed his opposition to the
 7   motion on January 30, 2020. (ECF No. 35). F. Hanna filed his reply on February 7, 2020.
 8   (ECF No. 37).
 9            For the reasons that follow, the Court will recommend that F. Hanna’s motion be
10   granted.
11      II.        F. HANNA’S MOTION TO DISMISS
12            A.      Legal Standards
13            Pursuant to Federal Rule of Civil Procedure 12(b)(5), a party may challenge the
14   sufficiency of service of process by motion. “[A] motion to dismiss or quash service pursuant
15   to Federal Rules of Civil Procedure 12(b)(5) challenges the sufficiency of the manner of
16   attempted service.” Perrotte v. Johnson, 2016 WL 4440972, at *4 (E.D. Cal. Aug. 22, 2016),
17   report and recommendation adopted, 2016 WL 5661719 (E.D. Cal. Sept. 29, 2016). “The
18   manner of service may be improper … where the wrong person is served….” Duran v. Macias-
19   Price, 2007 WL 4554390, at *1 (E.D. Cal. Dec. 20, 2007). “Where service of process is
20   insufficient, the court has broad discretion to dismiss the action or to retain the case but quash
21   the service that has been made on defendant.” Cranford v. U.S., 359 F.Supp.2d 981, 984 (E.D.
22   Cal. 2005) (citing Montalbano v. Easco Hand Tools, Inc., 766 F.2d 737, 740 (2d Cir. 1985)).
23            B.      Discussion
24            F. Hanna argues that he should be dismissed from this action, because, although he
25   waived service, he is not a proper party to this action. “Rather, the correct Defendant is ‘W.
26   Hanna,’ given that: (1) Plaintiff’s complaint names W. Hanna as a defendant (see ECF No. 1 at
27   10); (2) Plaintiff’s complaint attaches medical records related to his treatment by ‘Waad
28   Hanna’ (see id. at 31-41); and (3) this Court ordered service on and directed a summons to ‘W.

                                                      2
           Case 1:18-cv-01710-DAD-EPG Document 45 Filed 05/14/20 Page 3 of 4



 1   Hanna’ (see ECF Nos. 17, 19).” (ECF No. 28, p. 5).
 2          “F. Hanna acknowledges that his name does appear once in the complaint, although not
 3   as a named defendant. (See ECF No. 1 at 22 (referencing ‘F. Hanna’); but see id. at 10
 4   (identifying ‘W. Hanna’ as a named defendant).) Thus, while F. Hanna should be dismissed at
 5   this juncture as an improper party, F. Hanna does not oppose this Court providing Plaintiff
 6   leave to amend his complaint to clarify his allegations, if any, against F. Hanna. If a claim
 7   against F. Hanna survives screening under 28 U.S.C. § 1915A(a) and a new summons is issued
 8   identifying F. Hanna, F. Hanna intends to appear in this action and defend against Plaintiff’s
 9   claim.” (ECF No. 28, p. 5).
10          In a declaration attached to the motion, the litigation coordinator at California State
11   Prison, Corcoran, states that he or she reviewed the database of current and prior employees,
12   and that F. Hanna is currently employed as a supervising dentist, and that F. Hanna was
13   employed in that capacity in October of 2018. (ECF No. 28-1, p. 2).
14          Plaintiff filed an opposition, but his entire opposition consists of one paragraph:
15          I Michael Howard am opposing F. Hannas Motion to Dismiss due to in my
            medical records show that there is a Hanna wether its F. Hanna or a W. Hanna
16          thats a typo on CDCRs behalf. Regardles theres a Hanna as the CMO for
17
            Corcran State Prison wich my medical records wich are attached exibits on the
            complaint clearly show so there for I still wish to move forward aginst F. Hanna.
18
     (ECF No. 35).1
19
            In his reply, F. Hanna notes that the medical records attached to Plaintiff’s
20
     complaint refer to Waad Hanna, not F. Hanna. (ECF No. 37, p. 1).
21
            The Court will recommend that F. Hanna’s motion be granted because it appears
22
     that the wrong person was served and waived service. W. Hanna is the defendant
23
     named in Plaintiff’s complaint, not F. Hanna. (ECF No. 1, p. 10). Moreover, F. Hanna
24
     does not appear to be the individual Plaintiff is attempting to sue. Plaintiff does not
25
     dispute that F. Hanna is not the Chief Medical Officer (CMO), and the medical records
26
     attached to the complaint do not refer to F. Hanna.
27

28
            1
                Typographical and Grammatical errors in original.

                                                             3
           Case 1:18-cv-01710-DAD-EPG Document 45 Filed 05/14/20 Page 4 of 4



 1   Thus, it appears that the wrong person was served and waived service. Accordingly, the
 2   Court will recommend that F. Hanna’s motion to dismiss be granted.
 3      III.     RECOMMENDATIONS
 4             Based on the foregoing, the undersigned HEREBY RECOMMENDS that:
 5                    1.     F. Hanna’s motion to dismiss (ECF No. 28) be granted; and
 6                    2.     F. Hanna be dismissed from this action.
 7             These findings and recommendations are submitted to the United States district judge
 8   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-
 9   one (21) days after being served with these findings and recommendations, any party may file
10   written objections with the court. Such a document should be captioned “Objections to
11   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
12   served and filed within seven (7) days after service of the objections. The parties are advised
13   that failure to file objections within the specified time may result in the waiver of rights on
14   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
15   923 F.2d 1391, 1394 (9th Cir. 1991)).
16
     IT IS SO ORDERED.
17

18
        Dated:       May 13, 2020                               /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                      4
